DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Copies of all foreign cited references and non-patent literature can be found in the parent application file wrapper, 16/394347. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 11, 13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brandt (US 2018/0158633). 
Regarding claim 1, Brandt teaches a method (Figure 11) of operating a contactor (Figure 13 Component 504), the method comprising: receiving, in a controller module (Figure 13 Components 508+514), at least two operational characteristics of the contactor (Paragraph 0033 highlights two characteristics of the contactor wherein the first is the age of the contactor and the temperature; Abstract “determining a relay delay for a relay of a relay device used to switch AC power to and from a load. The relay delay can be pre-determined as a model or polynomial including variables for temperature and age, such that the switching instructions can be sent to the rely a relay delay before a zero crossing of the AC signal that the relay is switching, and where the relay delay accounts for temperature and age of the relay in real time or near real time”), with each operational characteristic representative of a delay time (Paragraph 0013 “a method of calibrating and operating a relay device for switching AC signals through a load, wherein the method accounts for relay switching delay that changes with relay age and temperature”); determining, in the controller module, a contactor time delay for at least one of disconnecting or connecting a power supply by the contactor, the contactor time delay being a summation of a set of delay timings based on the delay time of each operational characteristic (Paragraphs 0043 and 0044 highlight the polynomial that is used to determine the relay delay that takes into account the delay caused by the temperature and the delay caused by the age and the polynomial is a summation of those characteristics); and initiating, by the controller module, the at least one of disconnecting or connecting of the power supply by the contactor at an initiation time prior to a zero-crossing voltage of an alternating current (AC) waveform of the power supply (Figure 13 Component AC MAINS), wherein the initiation time anticipates the zero-crossing voltage based upon the contactor time delay (Paragraph 0037 “The timing of this switching can be adjusted to coincide with a zero crossing of the AC signal from the AC power source without being noticed by a user (a few cycles of 60 Hz being much faster than is humanly-recognizable). To determine precisely when such switching of the relay should occur after each switching indication is received, a current temperature can be measured or accessed from memory, plugged into the unique model or polynomial in a memory of the relay device, and the model or polynomial can be solved to give an estimated relay delay. The relay trigger can then activate by this value prior to a next zero crossing of the AC signal”).

Regarding claim 3, Brandt teaches all the limitations of claim 1. Brandt further teaches wherein an effective disconnecting or connecting of the power supply coincides with the zero-crossing voltage of the AC waveform (Paragraph 0054 “Given the AC frequency and the delay, a time to instruct the relay 504 to switch can be ascertained, and the processor 508 can use this time to switch the relay 504. In this way, power is switched to the load 1350 with a delay that allows the relay 504 to completed switching at or just before a zero cross”).

Regarding claim 4, Brandt teaches all the limitations of claim 1. Brandt further teaches wherein the determining is further based on estimating the contactor time delay (Paragraph 0038 “Instead, each relay device can be coupled to a calibration circuit and can be loaded with a model or polynomial representing the temperature relationship of the given relay to relay delay. During operation of the relay device, temperature can be monitored, and this temperature plugged into the model or polynomial to determine an estimated relay delay”).

Regarding claim 5, Brandt teaches all the limitations of claim 1. Brandt further teaches wherein the determining is further based on predicting the contactor time delay (Paragraph 0038 “Instead, each relay device can be coupled to a calibration circuit and can be loaded with a model or polynomial representing the temperature relationship of the given relay to relay delay. During operation of the relay device, temperature can be monitored, and this temperature plugged into the model or polynomial to determine an estimated relay delay”; By calculating an estimated delay the determination is a prediction).

Regarding claim 6, Brandt teaches all the limitations of claim 1. Brandt further teaches wherein the determining the contactor time delay is further based on the summation of the set of delay timings and an error correction value defined by a difference between an effective disconnecting or connecting of the power supply along the AC waveform and the zero-crossing voltage of an AC waveform of at least one previous contactor disconnection or connection (Paragraph 0037 and Paragraph 0069).

Regarding claim 11, Brandt teaches a method (Figure 11) of operating a contactor (Figure 13 Component 504), the method comprising: receiving, in a controller module (Figure 13 Components 508+514), at least two operational characteristics of the contactor (Paragraph 0033 highlights two characteristics of the contactor wherein the first is the age of the contactor and the temperature; Abstract “determining a relay delay for a relay of a relay device used to switch AC power to and from a load. The relay delay can be pre-determined as a model or polynomial including variables for temperature and age, such that the switching instructions can be sent to the rely a relay delay before a zero crossing of the AC signal that the relay is switching, and where the relay delay accounts for temperature and age of the relay in real time or near real time”), with each operational characteristic representative of a delay time (Paragraph 0013 “a method of calibrating and operating a relay device for switching AC signals through a load, wherein the method accounts for relay switching delay that changes with relay age and temperature”); determining, in the controller module, a total contactor time delay defined by a timing estimation to operably disconnect or connect a power supply and an electrical load, based on the delay time of each operational characteristic (Paragraphs 0043 and 0044 highlight the polynomial that is used to determine the relay delay that takes into account the delay caused by the temperature and the delay caused by the age and the polynomial is a summation of those characteristics); determining a contactor initiation time based on at least one delay time and an alternating current (AC) waveform of the power supply (Figure 13 Component AC MAINS), such that an expiration of the total contactor time delay coincides with a zero-crossing voltage of the AC waveform (Paragraph 0037 “The timing of this switching can be adjusted to coincide with a zero crossing of the AC signal from the AC power source without being noticed by a user (a few cycles of 60 Hz being much faster than is humanly-recognizable). To determine precisely when such switching of the relay should occur after each switching indication is received, a current temperature can be measured or accessed from memory, plugged into the unique model or polynomial in a memory of the relay device, and the model or polynomial can be solved to give an estimated relay delay. The relay trigger can then activate by this value prior to a next zero crossing of the AC signal”); and initiating, by the controller module, a toggling of the power supply by the contactor at the contactor initiation time (Figure 13 Component 504 is toggled based on the relay control sent by the controller).

Regarding claim 13, Brandt teaches all the limitations of claim 11. Brandt further teaches wherein the initiating further includes energizing the contactor coil with the contactor coil energizing supply at the contactor initiation time (Paragraph 0067 “when the next control signal is to be sent to the relay 504 (or the relay coil)”; Paragraph 0040 “there is a delay 304 between when the relay coil control voltage turns off and when the relay contact opens”; These passages indicate that a relay having a coil to control it can be used as the relay of choice; Figure 13 Component 504 is controlled based on the charging of the coil as described by Paragraph 0040), and wherein an effective toggling of the power supply coincides with the zero-crossing voltage of the AC waveform (Paragraph 0054 “Given the AC frequency and the delay, a time to instruct the relay 504 to switch can be ascertained, and the processor 508 can use this time to switch the relay 504. In this way, power is switched to the load 1350 with a delay that allows the relay 504 to completed switching at or just before a zero cross”).

Regarding claim 16, Brandt teaches a contactor assembly (Figure 13) comprising: a contactor switch (Figure 13 Component 504) selectably connecting an input (Figure 13 Component AC MAINS is located at the input) with an output (Figure 13 Component Load is located at the output); a contactor coil (Paragraph 0067 “when the next control signal is to be sent to the relay 504 (or the relay coil)”; Paragraph 0040 “there is a delay 304 between when the relay coil control voltage turns off and when the relay contact opens”; These passages indicate that a relay having a coil to control it can be used as the relay of choice) operably coupled to the contactor switch (Figure 13 Component 504; Paragraphs 0040 and 0067) and configured to actuate the contactor switch (Figure 13 Component 504 is controlled based on the charging of the coil as described by Paragraph 0040); at least two sensors configured to measure an operational characteristic of the contactor assembly (Figure 11 Component 1118 shows a use temperature is sensed; Figure 11 Component 1112 and 1114 show that a delay time for a specific relay is sensed based on age; Paragraph 0049); and a controller module configured to: receive at least two electrical signals from the at least two sensors, with each electrical signal representative of a delay time (Paragraph 0013 “a method of calibrating and operating a relay device for switching AC signals through a load, wherein the method accounts for relay switching delay that changes with relay age and temperature”); determine a contactor time delay as a summation of a set of delay timings based upon the at least two electrical signals (Paragraphs 0043 and 0044 highlight the polynomial that is used to determine the relay delay that takes into account the delay caused by the temperature and the delay caused by the age and the polynomial is a summation of those characteristics), and initiate at least one of a disconnecting or connecting of the input and the output by the contactor switch at an initiation time prior to a zero-crossing voltage of an alternating current (AC) waveform of a power supply (Figure 13 Component AC MAINS) wherein the initiation time is based upon the contactor time delay (Paragraph 0037 “The timing of this switching can be adjusted to coincide with a zero crossing of the AC signal from the AC power source without being noticed by a user (a few cycles of 60 Hz being much faster than is humanly-recognizable). To determine precisely when such switching of the relay should occur after each switching indication is received, a current temperature can be measured or accessed from memory, plugged into the unique model or polynomial in a memory of the relay device, and the model or polynomial can be solved to give an estimated relay delay. The relay trigger can then activate by this value prior to a next zero crossing of the AC signal”).

Regarding claim 19, Brandt teaches all the limitations of claim 16. Brandt further teaches wherein the controller module is further configured to at least one of effectively disconnect or effectively connect the input and the output when the AC waveform has a zero voltage (Paragraph 0054 “Given the AC frequency and the delay, a time to instruct the relay 504 to switch can be ascertained, and the processor 508 can use this time to switch the relay 504. In this way, power is switched to the load 1350 with a delay that allows the relay 504 to completed switching at or just before a zero cross”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (US 2018/0158633) in view of Lenig (US 2015/0098164).
Regarding claim 7, Brandt teaches all the limitations of claim 6. Brandt does not teach wherein the error correction value is based upon a difference in a voltage measured at an effective disconnecting or connecting of the power supply and a zero value for the voltage.
Lenig teaches a method for operating a contactor (Figure 11), comprising: a power supply input (Figure 11 Component 1102); a contactor (Figure 11 Component 1110); a control module (Figure 11 Component 1112+1114+1122+1120), wherein the control module can calculate an error correction value which is based upon a difference in a voltage measure at an effective disconnecting or connecting of the power supply and a zero value for the voltage, wherein the error correction value is further based on the AC waveform of the power supply (Paragraph 0072 “The error amount may correspond to the difference 930 between the detected zero cross 905A and the detected initial closure 910, or the difference 1030 between the detected zero cross 1005 and the detected initial closure”; Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bock to incorporate calculating a difference as taught by Lenig. The advantage of this design is that a more accurate switching scheme can be set in the based on the calculated result leading to a more efficient system.

Regarding claim 8, Brandt teaches all the limitations of claim 7. Brandt does not teach wherein the error correction value is further based upon the voltage at the effective disconnecting or connecting, and the AC waveform of the power supply.
Lenig teaches a method for operating a contactor (Figure 11), comprising: a power supply input (Figure 11 Component 1102); a contactor (Figure 11 Component 1110); a control module (Figure 11 Component 1112+1114+1122+1120), wherein the control module can calculate an error correction value which is based upon a difference in a voltage measure at an effective disconnecting or connecting of the power supply and a zero value for the voltage, wherein the error correction value is further based on the AC waveform of the power supply (Paragraph 0072 “The error amount may correspond to the difference 930 between the detected zero cross 905A and the detected initial closure 910, or the difference 1030 between the detected zero cross 1005 and the detected initial closure”; Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bock to incorporate calculating a difference as taught by Lenig. The advantage of this design is that a more accurate switching scheme can be set in the based on the calculated result leading to a more efficient system.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (US 2018/0158633) in view of Bock (US 2016/0131712).
Regarding claim 9, Brandt teaches all the limitations of claim 1. Brandt further teaches wherein the initiating further includes energizing a coil (Paragraph 0067 “when the next control signal is to be sent to the relay 504 (or the relay coil)”; Paragraph 0040 “there is a delay 304 between when the relay coil control voltage turns off and when the relay contact opens”; These passages indicate that a relay having a coil to control it can be used as the relay of choice; Figure 13 Component 504 is controlled based on the charging of the coil as described by Paragraph 0040).
Brandt does not to go into details about how the coil is charged and if it is charged with a power supply therefore does not teach energizing a solenoid coil with a coil power supply to operably disconnect or connect the power supply.
Bock teaches a contactor switch assembly (Figure 25), comprising: a solenoid coil (Figure 25 Component 220); a coil power supply (Figure 25 Component 246); a coil switch (Figure 25 Component 232); wherein the solenoid coil is powered by the coil power supply to connect of disconnect a relay switch (Figure 25 Component 218); and wherein the coil switch is closed to provide the coil power supply to the solenoid coil (Figure 25 Component 232). 
It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brandt to incorporate using a solenoid coil relay configuration as taught by Bock. The benefit of this configuration is that a higher current load can be passed through the relay thus enhancing the usability of the contactor assembly on heavier loads. 

Regarding claim 10, Brandt teaches all the limitations of claim 9. Brandt does not teach wherein the initiating further includes closing a coil switch to provide the coil power supply to the solenoid coil.
Bock teaches a contactor switch assembly (Figure 25), comprising: a solenoid coil (Figure 25 Component 220); a coil power supply (Figure 25 Component 246); a coil switch (Figure 25 Component 232); wherein the solenoid coil is powered by the coil power supply to connect of disconnect a relay switch (Figure 25 Component 218); and wherein the coil switch is closed to provide the coil power supply to the solenoid coil (Figure 25 Component 232). 
It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brandt to incorporate using a solenoid coil relay configuration as taught by Bock. The benefit of this configuration is that a higher current load can be passed through the relay thus enhancing the usability of the contactor assembly on heavier loads. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16, 17, 19 and 20 of U.S. Patent No. 11189449. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11189449 anticipate the claims of the immediate application.
Regarding claim 1, see claim 1 of U.S. Patent No. 11189449.
Regarding claim 2, see claim 1 of U.S. Patent No. 11189449.
Regarding claim 3, see claim 2 of U.S. Patent No. 11189449.
Regarding claim 4, see claim 3 of U.S. Patent No. 11189449.
Regarding claim 5, see claim 4 of U.S. Patent No. 11189449.
Regarding claim 6, see claim 5 of U.S. Patent No. 11189449.
Regarding claim 7, see claim 6 of U.S. Patent No. 11189449.
Regarding claim 8, see claim 7 of U.S. Patent No. 11189449.
Regarding claim 9, see claim 8 of U.S. Patent No. 11189449.
Regarding claim 10, see claim 9 of U.S. Patent No. 11189449.
Regarding claim 11, see claim 10 of U.S. Patent No. 11189449.
Regarding claim 12, see claim 10 of U.S. Patent No. 11189449.
Regarding claim 13, see claims 11 and 12 of U.S. Patent No. 11189449.
Regarding claim 14, see claim 13 of U.S. Patent No. 11189449.
Regarding claim 15, see claim 14 of U.S. Patent No. 11189449.
Regarding claim 16, see claim 16 of U.S. Patent No. 11189449.
Regarding claim 17, see claim 16 of U.S. Patent No. 11189449.
Regarding claim 18, see claim 16 of U.S. Patent No. 11189449.
Regarding claim 19, see claim 17 of U.S. Patent No. 11189449.
Regarding claim 20, see claims 19 and 20 of U.S. Patent No. 11189449. 

Allowable Subject Matter
Claims 2, 12, 14-15, 17-18 and 20 would be allowable if a terminal disclaimer is filed or the claims are rewritten to overcome the double patenting rejection set forth in this Office action while also including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the at least two operational characteristics of the contactor include at least two of an electrical signal representative of the AC waveform and of an electrical signal delay time, a temperature value representative of the temperature of a contactor coil and of a coil temperature delay time, or a contactor coil operational characteristic representative of a contactor coil operational characteristic delay time.

Regarding claim 12, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the at least two operational characteristics of the contactor include at least two of an electrical signal representative of the AC waveform, a temperature value of a contactor coil energizable to disconnect the power supply from an electrical load, the temperature value representative of the temperature of the contactor coil and of a coil temperature delay time, or a contactor coil operational characteristic representative of a contactor coil operational characteristic delay time.

Regarding claim 14, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the determining the contactor time delay is further based on a temperature of a contactor coil, a contactor coil energizing supply characteristic and the the error calculation. Claim 15 is dependent upon claim 14. 

Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the at least two sensors comprise at least two of a contactor coil temperature sensor configured to measure a temperature of the contactor coil, a contactor coil operational characteristic sensor configured to measure an operational characteristic of the contactor coil, or an input AC waveform sensor configured to measure the AC waveform of the power supply from the input. Claims 18 and 20 depend upon claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2015/0108904) teaches a microcontroller based multifunctional electronic switch and lighting apparatus. 
Ramirez (US 2018/0130618) teaches a method and arrangement for electrical service disconnect. 
Norrga (US 2019/0013662) teaches a relay system arrangement for interrupting the current flow. 
Westrick (US 2013/0342950) teaches a system for determining actuation duration of a relay. 
Smith (US 2017/0229269) teaches a system and method for controlling relay activation timing according to a zero cross detection and current measurements. 
Weber (US 2012/0206851) teaches a method for controlling a relay switch and determining the delay associated with the relay. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839